—In an action to recover unpaid legal fees, the defendant appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated May 19, 2000, which denied her motion to dismiss the complaint pursuant to CPLR 3126 for failure to comply with a conditional order of dismissal of the same court dated December 20, 1999.
Ordered that the order is affirmed, with costs.
As a consequence of the plaintiffs failure to comply with a conditional order of dismissal, that order became absolute (see, Kepple v Hill Assocs., 275 AD2d 299, 230; Tirone v Staten Is. Univ. Hosp., 264 AD2d 415; Askenazi v Hymil Mfg. Co., 263 AD2d 443). To be relieved from the adverse impact of the order of dismissal, the plaintiff had to demonstrate a reasonable excuse for his failure to timely comply with the discovery demand, and the existence of a meritorious cause of action (see, Barriga v Sapo, 250 AD2d 795; Michaud v City of New York, 242 AD2d 369; Cobble Hill Nursing Home v Griffo, 240 AD2d 459). The plaintiff submitted a reasonable excuse for the six-day delay in serving the amended response to the defendant’s first set of interrogatories (see, CPLR 2005). Furthermore, the *718amended response established the existence of a meritorious cause of action. Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.